OPINION OF THE COURT
Per Curiam.
On September 27, 2000, the respondent pleaded guilty to enterprise corruption pursuant to Penal Law § 460.20 (1), a class B felony, before Justice James Yates in the Supreme Court, New York County. On July 7, 2005, the respondent was sentenced to a term of imprisonment of 1 to 3 years, and directed to make restitution in the sum of $191,000.
The Grievance Committee for the Tenth Judicial District (hereinafter Grievance Committee) now moves for an order striking the respondent’s name from the roll of attorneys based upon his felony conviction pursuant to Judiciary Law § 90 (4) (b).
In opposition to the motion, the respondent requests that the striking of his name be made effective as of September 27, 2000.
By virtue of his felony conviction upon his entry of a plea of guilty, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred on September 27, 2000. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted.
Prudenti, RJ., Mastro, Rivera, Spolzino and Skelos, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Arnold Zabinsky, is disbarred, effective September 27, 2000, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Arnold Zabinsky, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Arnold Zabinsky, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
*41Ordered that if the respondent, Arnold Zabinsky, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).